Citation Nr: 1029779	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  06-00 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type 
2, to include as due to exposure to Agent Orange.

2. Entitlement to service connection for peripheral neuropathy of 
the upper and lower extremities to include as due to exposure to 
Agent Orange and secondary to diabetes mellitus, type 2.

3. Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1967 to November 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions in March 2005, July 2006, and in 
February 2009 of a Department of Veterans Affairs (VA) Regional 
Office (RO).

In March 2010, the Veteran withdrew his request for a hearing 
before the Board.

Preliminary Matter

Because the claim of service connection for diabetes mellitus, 
type 2, is based on exposure to certain herbicides, including a 
herbicide commonly referred to as Agent Orange, in which the only 
evidence of exposure is service on a vessel off the shore of 
Vietnam, the case was the subject of a judicial stay.  For 
consistency the term "Agent Orange" is used in this decision. 

In Haas v. Nicholson, 20 Vet. App. 257 (2006), the United States 
Court of Appeal for Veterans Claims (Veterans Court) reversed a 
Board decision, which denied service connection for diabetes 
mellitus, type 2, with peripheral neuropathy as a result of 
exposure to Agent Orange.  The Board determined that, although 
the appellant in Haas had served in the waters off the shore of 
the Republic of Vietnam, such service did not warrant application 
of the presumption of exposure to Agent Orange.  VA then appealed 
the decision of the Veterans Court to the United States Court of 
Appeals for the Federal Circuit.

In January 2007, on a motion by the Secretary of VA, the Veterans 
Court issued a temporary stay on adjudication of cases at VA that 
were potentially affected by Haas.  Ribaudo v. Nicholson, 21 Vet. 
App. 16 (2007) (per curiam order).  



In April 2007, the Veterans Court issued an order in Ribaudo v. 
Nicholson, 21 Vet. App. 137 (2007) (per curiam order), which 
dissolved the temporary stay, and stayed VA's adjudication of all 
cases potentially impacted by Haas until such time as the Federal 
Circuit issued mandate in the pending appeal of the Haas 
decision.

In May 2008, the United States Court of Appeals for Federal 
Circuit (Federal Circuit) reversed the Veteran's Court in Haas, 
holding that the Veterans Court had erred in rejecting VA's 
interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a 
service member's presence at some point on the landmass or inland 
waters of Vietnam in order to benefit from the regulation's 
presumption.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The 
Federal Circuit issued a mandate in Hass effective October 16, 
2008.

The Appellant in Haas then filed a petition for a writ of 
certiorari to the United States Supreme Court, which was denied 
on January 21, 2009.  Haas v. Nicholson, 20 Vet. App. 257 (2006), 
rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

As the stay of Haas-related cases is no longer in effect, and in 
light of the Supreme Court's denial of certiorari, the General 
Counsel of VA advised that the Board may resume adjudication of 
the previously stayed cases.

And the Board is now proceeding with appellate review of the 
Veteran's claims.


FINDINGS OF FACT

1. The Veteran did not serve within the land borders, including 
the inland waters, of Vietnam during the Vietnam era and actually 
exposure to Agent Orange is not shown.



2. Diabetes mellitus, type 2, was not affirmatively shown to have 
been present during service; diabetes mellitus, type 2, was not 
manifested to a compensable degree within one year from the date 
of separation from service in November 1968; and diabetes 
mellitus, type 2, first diagnosed after service beyond the one-
year presumptive period for a chronic disease, is unrelated to an 
injury, disease, or event in service.

3. Peripheral neuropathy of the upper and lower extremities was 
not affirmatively shown to have had onset during service; 
peripheral neuropathy of the upper and lower extremities, first 
diagnosed after service, is unrelated to an injury, disease, or 
event in service; and as the underlying claim of service 
connection for diabetes mellitus, type 2, is not established, the 
claim of service connection secondary to diabetes mellitus, type 
2, has no legal merit.

4. The Veteran has Level I hearing in the right ear and Level I 
hearing in the left ear.


CONCLUSION OF LAW

1. Diabetes mellitus, type 2, is not due to disease or injury 
that was incurred in or aggravated by service; diabetes mellitus, 
type 2, as a chronic disease may not be presumed to have been 
incurred in service; and the presumption of exposure to Agent 
Orange and the presumption of service connection due to exposure 
to Agent Orange do not apply.  38 U.S.C.A. §§ 1110, 1112, 1116, 
1137, 5107(b) (West 2002 & 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).

2. Peripheral neuropathy of the upper and lower extremities was 
not incurred in or aggravated by service; the presumption of 
exposure to Agent Orange and the presumption of service 
connection due to exposure to Agent Orange do not apply; and 
peripheral neuropathy of the upper and lower extremities is not 
proximately due to or the result of a service-connected 
disability. 38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002 & 
2009); 38 C.F.R. §§ 3.303, 3.310 (2009).

3. The schedular criteria for an initial compensable rating for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & 2009): 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

On the claim of service connection for diabetes mellitus, type 2, 
the RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2006 and in February 2007, and on the 
claim of service connection for peripheral neuropathy the RO 
provided pre-adjudication VCAA notice by letter, dated in 
February 2007.  The notice included the type of evidence needed 
to substantiate the claims of service connection, namely, 
evidence of an injury or disease or event, causing an injury or 
disease, during service; evidence of current disability; and 
evidence of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, during 
service.  

The Veteran was notified that VA would obtain service treatment 
records, VA records, and records from other Federal agencies, and 
that he could submit other records not in the custody of a 
Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the 
extent of pre-adjuducation VCAA notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the 
elements of the claim).  The timing of the VCAA notice on the 
claim of service connection for peripheral neuropathy preceded 
the adjudication. 



To the extent that the VCAA notice came after the initial 
adjudication on the claim of service connection for diabetes 
mellitus, type 2, the timing of the notice did not comply with 
the requirement that the notice must precede the adjudication.  
The timing error was cured by content-complying VCAA notice after 
which the claim was readjudicated as evidenced by the statement 
of the case, dated in July 2009.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.). 

On the claim for increase for hearing loss, the RO provided pre-
adjudication VCAA notice by letter, dated in December 2004, on 
the underlying claim of service connection.  Where, as here, 
service connection has been granted and the initial disability 
rating has been assigned, the claim of service connection has 
been more than substantiated, the claim has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required because 
the purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection has 
been substantiated, the filing of a notice of disagreement with 
the RO's decision regarding the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) 
is no longer applicable on the initial rating claim, following 
the grant of service connection.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records, VA 
records, and private medical records.  The Veteran was afforded 
VA examinations in September 2005 and in November 2008 to 
evaluate hearing loss.



The RO did not conduct a medical inquiry regarding the claims of 
service connection for diabetes mellitus, type 2, and for 
peripheral neuropathy and as there is no evidence that the 
claimed disabilities may be associated with an established injury 
or disease or event in service, a VA medical examination or VA 
medical opinion is not required under 38 C.F.R. § 3.159(c)(4).

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

If a Veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including diabetes mellitus, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Diabetes Mellitus, Type 2 

Peripheral Neuropathy of the Upper and Lower Extremities 

Facts

The Veteran asserts that he was exposed to Agent Orange while 
serving aboard ship off the coast of Vietnam, resulting in 
diabetes mellitus, type 2, and complications of peripheral 
neuropathy of the upper and lower extremities.  

The Veteran served on active duty in the U.S. Navy from June 1967 
to November 1968.  The service personnel records show that the 
served aboard the USS Canberra (CAG 2) from June 1967 to July 
1968 and he was awarded the Vietnam Service Medal for service 
onboard the USS Canberra from June 27, 1967, to February 7, 1968, 
and the Republic of Vietnam Campaign Medal for service onboard 
the USS Canberra from October 1967 to April 1968.  From July 1968 
to November 1968, the Veteran served aboard the USS Herbert J. 
Thomas (DD-833). 

VA acknowledges that the USS Canberra (CAG 2) operated in the 
inland waterways of Vietnam from March 31, 1966, to April 1, 
1966, on December 15, 1966, and on January 15, 1967.  

As the Veteran reported to the USS Canberra on June 27, 1967, the 
Veteran was not on the ship at the time of the ship's inland 
waterway operations.  The USS Canberra (CAG 2) was otherwise in 
official waters of the Republic of Vietnam at various times from 
October 1967 to April 1968, but not in the inland waterways.  

The USS Herbert J. Thomas (DD-833) left the waters of Vietnam in 
May 1968.  As the Veteran reported to the USS Herbert J. Thomas 
on July 10, 1968, the Veteran was not on the ship at the time of 
the ship's operations in the waters of Vietnam. 

The service treatment records do not contain any complaint, 
finding, history, treatment, or diagnosis of diabetes mellitus, 
type 2, or of upper and lower extremity peripheral neuropathy.

After service, VA records show that in August 2004 the Veteran's 
blood glucose level was elevated.  On the Agent Orange registry 
evaluation in October 2004, the Veteran stated that he served in 
Vietnam entirely on board ship.  In October 2004, weakness and 
fatigue and tingling and numbness in the lower extremities of 
undetermined etiology were noted.  In December 2005, diabetes 
mellitus was diagnosed.   In December 2006, the diagnosis was 
diabetes mellitus with neuropathy [lower extremities] was noted.  
In February 2007, diabetes, type 2, with neurological 
manifestation was noted. 

Analysis 

Theories of Service Connection, excluding Exposure to Agent 
Orange

Based on the service treatment records alone, neither diabetes 
mellitus, type 2, nor peripheral neuropathy of the upper and 
lower extremities was affirmatively shown to have been present in 
service, and service connection under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(a) is not established.  

Also, as there is no competent evidence either contemporaneous 
with or after service that diabetes mellitus, type 2, or 
peripheral neuropathy of the upper and lower extremities was 
noted during service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology under 
38 C.F.R. § 3.303(b) do not apply.  

After service, diabetes mellitus, type 2, was first diagnosed in 
2005, with a finding of an elevated blood glucose level, dating 
to 2004, in either event, diabetes mellitus, type 2, was first 
manifested more than 35 years after service, well beyond the 
one-year presumptive period following separation from service in 
1968 for diabetes mellitus, type 2, as a chronic disease under 38 
U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309.
After service peripheral neuropathy of the lower extremities was 
diagnosed December 2006.  And while the Veteran has claimed 
service connection for peripheral neuropathy of the upper 
extremities, in February 2007, diabetes mellitus, type 2, with 
neurological manifestation was noted, but the upper extremities 
were not specifically identified.  In any event, peripheral 
neuropathy of the lower extremities and whether or not the 
Veteran has peripheral neuropathy of the upper extremities, 
peripheral neuropathy was first diagnosed more than 35 years 
after service.

On the question of whether service connection may be granted on 
the basis that the claimed disabilities were first diagnosed 
after service, considering all the evidence, including that 
during and after service, under 38 C.F.R. § 3.303(d), the Veteran 
does not argue and the record does not contain competent 
evidence, lay or medical, that links diabetes mellitus, type 2, 
or peripheral neuropathy of the upper and lower extremities to an 
injury, disease, or event in service, excluding exposure to Agent 
Orange, which will be addressed separately, and in the absence of 
competent  evidence suggesting such an association, but is too 
equivocal or lacking in specificity to support a decision on the 
merits, and in the absence of credible evidence of continuity of 
symptomatology, there is no possible association with service, 
and VA is not required to further develop the claim on the theory 
of direct service connection under 38 C.F.R. § 3.303(d), 
excluding exposure to Agent Orange, by affording the Veteran a VA 
examination or by obtaining a VA medical opinion under the duty 
to assist. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4);  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It is the Veteran's general evidentiary burden to establish all 
elements of his claim, including the nexus requirement under 
38 C.F.R. § 3.303(d).  38 U.S.C.A. § 5107(a).  Fagan v. Shinseki, 
573 F.3d. 182, 1287 (2009).  In the absence of any such competent 
evidence, the preponderance of the evidence is against the claim 
that diabetes mellitus, type 2, or peripheral neuropathy of the 
upper and lower extremities is due to an injury, disease, or 
event in service, excluding exposure to Agent Orange, under 
38 C.F.R. § 3.303(d), or under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(a) and (b) as previously discussed.

Alleged Exposure to Agent Orange

A Veteran who, during active naval service, served in the 
Republic of Vietnam during the Vietnam era (beginning in January 
1962 and ending in May 1975) shall be presumed to have been 
exposed during such service to certain herbicide agents, 
including a herbicide commonly referred to as Agent Orange.  38 
U.S.C.A. § 1116(f).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam, that is, within the land borders, including the inland 
waters, of Vietnam.  38 C.F.R. § 307(a)(6)(iii); Haas v. Peake, 
525 F. 3d 1168, 1193-95 (Fed. Cir. 2008).

If a Veteran was exposed to certain herbicides, including Agent 
Orange, during active service, diabetes mellitus, type 2, will be 
presumed to have been incurred in service if manifest to a 
compensable degree, even if there is no record of such disease 
during service.  38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).   There is also a presumption of service 
connection for acute or subacute peripheral neuropathy if 
manifest to a compensable degree within one year after the date 
of exposure, even if there is no record of such disease during 
service.  The term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves within 
two years of the date of onset.

VA's Secretary has determined that a presumption of service 
connection based on exposure to certain herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted for 
any condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 41442-41449 and 
57586-57589 (1996); 67 Fed. Reg. 42600- 42608 (2002); 68 Fed. 
Reg. 27630-27641 (2003); 72 Fed. Reg. 32395-32407 (2007).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent 
Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), 
a claimant is not precluded from establishing service connection 
with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994)

The Veteran does not argue and the record does not show that the 
Veteran actually served in the country of the Republic of 
Vietnam, that is, within the land borders, of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The record does show the Veteran served aboard the USS Canberra 
(CAG 2) from June 1967 to July 1968, but after the time the USS 
Canberra operated in the inland waterways of Vietnam from March 
31, 1966, to April 1, 1966, on December 15, 1966, and on January 
15, 1967.  The USS Canberra (CAG 2) was otherwise in official 
waters of the Republic of Vietnam at various times from October 
1967 to April 1968, but not in the inland waterways.   The USS 
Herbert J. Thomas (DD-833) left the waters of Vietnam in May 
1968.  And the Veteran was not on the USS Herbert J. Thomas, when 
the ship operated in the waters of Vietnam, but the ship was not 
in the inland waterways of Vietnam. 

As the Veteran did not serve in Vietnam, including the inland 
waters of Vietnam, as service in the waters off Vietnam does not 
equate to serving in the inland waterways, the presumption of 
exposure to Agent Orange does not apply under 38 U.S.C.A. §1116 
and 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008).  And as the Veteran is not presumed to have 
been exposed to Agent Orange, the presumption of service 
connection under 38 U.S.C.A. § 1116(a)(1) for diabetes mellitus, 
type 2, does not apply.  





Also peripheral neuropathy of the upper and lower extremities, 
first shown more than 35 years after service, is not a disease 
subject to the presumption of service connection due to exposure 
to Agent Orange as the peripheral neuropathy in this case is not 
acute or subacute peripheral neuropathy, that is, transient 
peripheral neuropathy that appears within weeks or months of 
exposure to Agent Orange and resolves within two years of the 
date of onset.  38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) and (Note 2).

As neither the presumption of exposure to Agent Orange nor the 
presumption of service connection due to such exposure applies to 
the claims for the reasons articulated, the Veteran may still 
establish service connection by evidence of actual exposure to 
Agent Orange and by evidence that such exposure actually caused 
the claimed disabilities.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

As the USS Herbert J. Thomas left the waters of Vietnam in May 
1968 before the Veteran joined the ship, the Veteran asserts that 
his ship, which would be the USS Canberra, which was in the 
official waters, but not the inland waterways, of the Republic of 
Vietnam at various times from October 1967 to April 1968, was 
contaminated with Agent Orange.  Except for the bare allegation, 
the Veteran has not presented any evidence of actually exposure 
to Agent Orange aboard ship.  And the theory that Agent Orange 
could contaminate a ship due to its proximity to the Vietnam 
coast, triggering the presumption of exposure to Agent Orange, 
was rejected in Haas.  If a cloud of Agent Orange drifting over 
the water engulfing a ship, which was alleged in Haas, could not 
trigger the presumption of exposure to Agent Orange, and a legal 
presumption of exposure is a lesser standard of proof than 
factually proofing actual exposure, then it follows that a bare 
allegation of actually exposure without a factual foundation to 
support the allegation is insufficient to establish that the 
Veteran was actually exposure to Agent Orange. 

As the Board finds that the Veteran was not actually exposure to 
Agent Orange, the Board need not reach the question of exposure 
actually causing the claimed disabilities.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 
However for the completeness of the analysis, the Board finds 
that the Veteran has not submitted any evidence on the question 
of causation, that is, a link or nexus, between the current 
diabetes mellitus, type 2, or peripheral neuropathy and exposure 
to Agent Orange. 

Apart from actually exposure to Agent Orange, which has not been 
established, The Veteran has expressed the opinion that diabetes 
mellitus, type 2, is caused by exposure to Agent Orange.  He does 
not argue that peripheral neuropathy in this case is caused by 
exposure to Agent Orange, rather the peripheral neuropathy is a 
complication of diabetes mellitus, type 2.  

Under certain circumstances, a lay person is competent to offer 
an opinion on a simple medical condition, a contemporaneous 
medical diagnosis, or symptoms that later support a diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a 
lay person will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer)).  Competency is a question of 
fact, which is to be addressed by the Board.  Jandreau at 1377. 

In this case, the actual cause of diabetes mellitus, type 2, 
cannot be determined by one's own personal observation without 
having specialized education, training, or experience.  38 C.F.R. 
§ 3.159 (Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training, or 
experience);  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a 
witness must have personal knowledge in order to be competent to 
testify to a matter; personal knowledge is that which comes to 
the witness through the use of the senses.). 

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
to offer an opinion on the cause of diabetes mellitus, type 2.  
As the Veteran's lay opinion on causation is not competent 
evidence, the Veteran's opinion is not admissible as evidence.  


Although the Veteran is competent to relate contemporaneous 
medical diagnoses and symptoms that later support a diagnosis of 
by a medical professional, there is no contemporaneous medical 
diagnoses or later diagnosis of a medical professional that 
pertains to actually causation.  

For the above reasons, the Board finds that the preponderance of 
the evidence of record is against the claims of service 
connection for diabetes mellitus, type 2, and peripheral 
neuropathy of the upper and lower extremities, based on alleged 
exposure to Agent Orange, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).

Peripheral Neuropathy of the Upper and Lower Extremities 
Secondary to Diabetes Mellitus, Type 2 

Secondary service connection may be granted for a disability that 
is proximately due to or the result of a service-connected 
disability. 38 C.F.R. § 3.310(a). 

The Veteran maintains that diabetes mellitus, type 2, caused or 
aggravated peripheral neuropathy of the upper and lower 
extremities.  The condition precedent to secondary service 
connection is an established service-connected disability.  As 
service connection for diabetes mellitus, type 2, is not 
established, there is no legal or factual merit to the claim of 
secondary service connection for peripheral neuropathy of the 
upper and lower extremities.

Initial Compensable Rating for Bilateral Hearing Loss

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.




The Rating Schedule provides a table (Table VI) to determine a 
Roman numeral designation (I through XI) for hearing impairment, 
based on puretone thresholds and controlled speech discrimination 
(Maryland CNC) testing.  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations for 
hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Tables VI, is the sum 
of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  This average is used in all cases to determine 
the Roman numeral designation for hearing impairment from Table 
VI or VIa. 38 C.F.R. § 4.85(d).

Where there is an exceptional pattern of hearing impairment as 
defined in 38 C.F.R. § 4.86, the rating may be based solely on 
puretone threshold testing (using Table VIa).  An exceptional 
pattern of hearing impairment occurs when the puretone thresholds 
in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz 
are 55 decibels or greater or when the puretone threshold at 1000 
Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 
70 decibels or more.  38 C.F.R. § 4.86(a), (b).

The rating for hearing loss is determined under the criteria in 
38 C.F.R. §§ 4.85 and 4.86.  Ratings for hearing impairment are 
derived by the mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometry evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Facts

Bilateral hearing loss is rated as noncompensable under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

On VA examination in September 2005, the puretone thresholds in 
decibels at the tested frequencies of 1000, 2000, 3000, and 4000 
Hertz in the RIGHT ear were 15, 20, 75, and 75, respectively; and 
in the LEFT ear, 10, 15, 70, and 80,  respectively.  The puretone 
threshold average was 46 in the right ear and 44 in the left ear.  
Speech discrimination was 98 percent in the right ear and 100 
percent in the left ear.

Applying the results in TABLE VI, the findings yield a numeric 
designation of I for the right ear as the average 46 puretone 
decibel loss is in the range between 42 and 49 average puretone 
decibel loss, and the speech discrimination score of 98 is in the 
range between 92 and 100 percent.  For the left ear, the average 
44 puretone decibel loss is in the range between 42 and 49 
average puretone decibel and the speech discrimination score of 
100 is at the end of the range of between 92 and 100 percent, 
which yields a numeric designation of I.

Entering the resulting numeric designations of I for the right 
ear and I for the left ear to TABLE VII yields a noncompensable 
or 0 percent disability rating under Diagnostic Code 6100.

Since the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels 
or more, or the puretone threshold is not 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional 
pattern of hearing impairment is not shown under 38 C.F.R. § 
4.86.

On VA examination in November 2008, the puretone thresholds in 
decibels at the tested frequencies of 1000, 2000, 3000, and 4000 
Hertz in the RIGHT ear were 20, 30, 80, and 80, respectively; and 
in the LEFT ear 20, 20, 80, and 85 respectively. The puretone 
threshold average was 53 in the right ear and 51 in the left ear. 
Speech discrimination was 96 percent in the right ear and 96 
percent in the left ear.

Applying the results in TABLE VI, the findings yield a numeric 
designation of I for the right ear as the average 53 puretone 
decibel loss is in the range between 50 and 57 average puretone 
decibel loss, and the speech discrimination score of 96 is in the 
range between 92 and 100 percent. 

For the left ear, the average 51 puretone decibel loss is in the 
range of between 50 and 57 average puretone decibel and the 
speech discrimination score of 96 is in the range between 92 and 
100 percent, which yields a numeric designation of I.

Entering the resulting numeric designations of I for the right 
ear and I for the left ear to TABLE VII yields a noncompensable 
or 0 percent disability rating under Diagnostic Code 6100.

Since the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels 
or more, or the puretone threshold is not 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional 
pattern of hearing impairment is not shown under 38 C.F.R. § 
4.86.

The Veteran argues that the audiogram in 2005 did not correctly 
reflect the degree of his hearing loss.  The Veteran was then 
afforded a second audiogram in 2008.  The Board finds no 
irregularity in either audiogram.  And the Veteran's assertion is  
not supported by the record. 

The application of the tables to the results of the audiograms is 
a very "mechanical" (i.e., nondiscretionary) process.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Therefore, 
the Board concludes that there have been no clinical findings to 
show that the Veteran's hearing loss meets the criteria for a 
compensable rating at any time during the appeal.  For these 
reasons, the preponderance of the evidence is against a 
compensable rating for bilateral hearing loss, and the benefit-
of- the doubt standard does not apply.  38 C.F.R. § 5107 (b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for a service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.  If 
the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate and referral for an extraschedular rating is 
not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the rating criteria reasonably describe the 
disability level and symptomatology, which are contemplated by 
Diagnostic Code 6100 in the Rating Schedule.  As the disability 
picture is contemplated by the Rating Schedule, the assigned 
schedular rating is, therefore, adequate.  Consequently, referral 
for extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).  


ORDER

Service connection for diabetes mellitus, type 2, to include as 
due to exposure to Agent Orange is denied.

Service connection for peripheral neuropathy of the upper and 
lower extremities to include as due to exposure to Agent Orange 
and secondary to diabetes mellitus, 
type 2, is denied.

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


